Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 1 of 11




                            U NITED STA TE S D ISTR ICT CO U R T
                            SO U TH ERN D ISTRIC T O F FLO RID A


                                  Case N o.9:20-cr-80048-W PD


     UN ITED STA TES O F A M ER ICA

     V S.

     JU STIN SM ITH ,

                    D efendant.


                                       PLEA A G R EEM EN T

            The O ffice ofthe U nited States Attorney forthe Southern D istrictof Florida and

     the United StatesDepartmentofJustice,ConstlmerProtection Branch (hereinafter,the
     Gloffice''ortEgovernmenf')andJUSTIN SM ITH (hereinafter,thetEdefendanf')enterinto
     the follow ing plea agreem ent:

                    Thedefendantagreestoplead guilty to an Information thatwillchargehim

     w ith the crim e ofconspiracy to distribute controlled substances,in violation ofTitle 21,

     UnitedStatesCode,Sections841(a)(1),841(b)(1)(E)(i),and846.
            2.      The defendantisaw are thathissentence w illbe im posed by the Courtafter

     considering the U nited States Federal Sentencing G uidelines and Policy Statem ents

     (hereinafter,GtsentencingGuidelines').Thedefendantacknowledgesandunderstandsthat
     the Courtw illcom pute an advisory sentence underthe Sentencing Guidelines and thatthe

     applicable guidelineswillbe determ ined by the Courtrelying in parton theresultsofaPre-

     SentenceInvestigationbytheCourt'sProbationOffice(ûGprobation'),whichinvestigation
     w illcom m ence after the guilty plea has been entered. The defendantis also aw are that,


                                                 1
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 2 of 11




     undercertain circumstances,theCourtm ay departfrom theadvisory sentencing guideline

     range that it has com puted, and m ay raise or low er that advisory sentence under the

     Sentencing Guidelines. The defendantis further aw are and understandsthatthe Courtis

     required to consider the advisory guideline range determ ined under the Sentencing

     Guidelines,but is notbound to im pose that sentence;the Courtis pennitted to tailorthe

     ultim atesentencein lightofotherstatutoryconcerns,andsuch sentencem aybeeithermore

     severeorlesssevere than the Sentencing Guidelines'advisory sentence. Knowing these

     facts,the defendant understands and acknowledges thatthe Courthas the authority to

     im pose any sentence w ithin and up to the statutory m axim um authorized by 1aw forthe

     offense identified in paragraph 1 and thatthe defendantm ay notwithdraw the plea solely

     asaresultofthesentence imposed.

                    Thedefendantunderstandsand acknowledgesthattheCotu'tm ay im posea

     statutorymaximum term ofimprisonmentofuptoten (10)yearsin prisonforaviolation
     ofconspiracy,in violation ofTitle 21,United States Code,Section 846,followed by a

     maximum ofuptothree(3)yearsofsuperdsedrelease,ptlrsuanttoTitle18,UnitedStates
     Code,Section3583(19.lnaddition,thedefendantalsounderstandsandacknowledgesthat
     the Courtm ay im pose afineofup to $500,000,pursuantto Title 18,United StatesCode,

     Section 3571(b). ln additiontoaterm ofimprisonmentand supervisedrelease,thecourt
     m ay orderforfeiture and restitution.

                    The defendant further understands and acknow ledges that,in addition to

     any sentence im posed under paragraph 3 of this agreem ent,a specialassessm ent in the

     am ountof$100willbeimposedonthedefendant,pursuanttoTitle18,United StatesCode,

     Section 3013(a)(2). Thedefendantagreesthatany specialassessmentimposed shallbe


                                               2
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 3 of 11




     paid atthe tim e of sentencing. If a defendantis financially tmable to pay the special

     assessm ent,the defendant agrees to present evidence to this O ffice and the Courtat the

     tim eofsentencing asto thereasonsforthe defendant'sfailtlreto pay.

                    This Office reservesthe rightto infonn the Courtand Probation ofal1facts

     pertinent to the sentencing process, including all relevant inform ation concerning the

     offenses com m itted,w hether charged ornot,as wellas concerning the defendantand the

     defendant'sbackground.Subjectonlytotheexpresstermsofanyagreed-uponsentencing
     recom m endationscontained in thisagreem ent,thisO fficefurtherreservesthe rightto m ake

     any recom m endation asto the quality and quantity ofpunishm ent.

                    This Office agrees that it will recom m end at senteneing that the Court

     reduce by up to tw o levels the sentencing guideline level applicable to the defendant's

     offense,pursuantto Section 3E1.1(a) of the Sentencing Guidelines,based upon the
     defendant's recognition and affirm ative and tim ely acceptance of personalresponsibility.

     If atthe tim e of sentencing the defendant's offense levelisdeterm ined to be 16 orgreater,

     the governm entwillm ake a motion requesting an additionalone leveldecrease pttrsuant

     to Section 3E1.1(b)oftheSentencing Guidelines,statingthatthedefendanthasassisted
     authorities in the investigation orprosecution of hisow n m isconductby tim ely notifying

     authorities ofhis intention to entera plea of guilty,thereby pennitting the governm entto

     avoid preparing for trial and perm itting the governm ent and the Courtto allocate their

     resources efticiently. H ow ever,the governm ent w ill not be required to m ake these '
                                                                                           .

     sentencing recommendationsifthedefendant:(1)failsorrefusestomakefull,acctlrate
     and com plete disclosureto Probation ofthe circum stancessurrounding therelevantoffense

     conduct;(2)isfoundtohavemisrepresentedfactstothegovernmentpriortoenteringthis
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 4 of 11




     plea agreement;or(3)commitsany misconductafterentering into thispleaagreement,
     including butnotlim ited to com mitting a state orfederaloffense,violating any tenn of

     release,or m aldng false statem ents or m isrepresentations to any govem m ental entity or

     official.
                                                                                    /

                    The governm entand the defendantagree that,although notbinding on the

     Probation Oftke orthe Court,they willjointly recommend thatthe Courtmake the
     following findingsand conclusionsasto the sentencetobe imposed:

                           Base offense level: Thatthe base offense levelis 20,pursuant to

     Sections2D1.1(a)(5)and2D1.1(c)(10).
                           M ass-m arketinc: That the base offense level w ill increase by 2,

     pursuantto Section 2D1.1(b)(7),becausecontrolled substancesweredistributed through
     m ass-m arketing by m eansofan interactive com puter service.

                           Prem ises for distribution of controlled substances:That the base

     offenselevelwillincreaseby2,ptzrsuantto Section 2D1.1(b)(12),becausethedefendant
     m aintained a building orprem ises forthe purpose ofdistributing controlled substances.

                           Supervisory role:Thatunder Section 3B1.1(c),the base offense
                                                                        (.

     levelw illincrease by 2 because thedefendantwasa m anagerorsupervisorin any crim inal

     activityotherdescribedin Sections3B1.1(a)or3B1.1(b).
            The partiesare freeto argue fororagainsta variance based on the factors setforth

     inTitle 18,United StatesCode,Section 3553(a).
              Thegovernmentwillnotobjectto the defendant'srequesttobesentenced atthe
     low end ofthe advisory Sentencing Guidelines range thatis ultim ately determ ined by the

     Court.
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 5 of 11




                   Thedefendantagreesthathe shallcooperatefully with thisOfficeby:

                   a.      providing truthful and complete inform ation and testimony, and

     producing docum ents,recordsand otherevidence,when called upon by theO ftk e,w hether

     ininterviews,beforeagrandjury,oratanytrialorothercourtproceeding;
                           appearingatsuchgrandjtuy proceedings,hearings,trials,andother
     judicialproceedings,andatmeetings,asmayberequiredbytheOftke;and
                           ifrequested by the O ffice,w orking in an undercover role tm derthe

     supervision of,and in com pliancew ith,1aw enforcem entofficersand agents.

            ln addition,the defendant agrees thathe will not protect any person or entity

     through false inform ation or om ission,that he w illnot falsely im plicate any person or

     entity,and thathewillnotcomm itany furthercrim es.

            9.     This Oftk e reserves the right to evaluate the nature and extent of the

     defendant's cooperation and to m ake the defendant's cooperation,or lack thereof,know n

     to'the Courtatthetimeofsentencing. Ifinthe soleandunreviewablejudgmentofthe
     Office,the defendant'scooperation is ofsuch quality and significance to the investigation

     orprosecution ofothercrim inalm attersasto w arrantthe Court'sdow nw ard departtlre from

     the advisory sentence calctllated tmdertheSentencing Guidelines,theOftk e may makea

     m otion prior to sentencing,ptlrsuant to Section 5K 1.1 of the Sentencing G uidelines,or

     subsequentto sentencing,pursuantto Rule 35 ofthe FederalRulesofCrim inalProcedure,

     infonning the Court that the defendant has provided substantial assistance and

     recom m ending thatthe defendant'ssentence be reduced.The defendantacknowledgesand

     agrees,how ever,thatnothing in thisplea agreem entm ay be constnled to require the O ftk e

     to file any such m otionsand thatthisOffice's assessm entofthe nature,value,truthfulness,
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 6 of 11




     com pleteness,and accuracy ofthedefendant'scooperation shallbebinding asitrelatesto

     the appropriateness of the govenunent's filing or non-filing of such a m otion to reduce

     sentence.

            10.    The defendantunderstandsand acknowledges thatthe Courtisunderno

     obligation to grant a m otion for reduction of sentence,as referred to in the preceding

     paragraph of this plea agreem ent. In addition, the defendant tm derstands and

     acknowledgesthatthe Cottrtistmderno obligation ofany typeto reduce thedefendant's

     sentencebecause ofthe defendant'scooperation orattempted cooperatipn.

                   The defendantknow ingly and voluntarily agreesto the entry of a forfeiture

     money judgmentagainsthim in the nmotmtof $558,946.00 (five hundred fifty-eight
     thousandninehtmdredforty-six dollars) (hereinafter,theûTorfeittlreM oney Judgmenf),
     which heagreesisasum ofmoney equalin valueto theproceedshe obtained,directly or

     indirectly,asaresultofthe offenseto which heagreestoplead guilty,andthatwasused,

     orintended to be used,in an.
                                y m annerorpart,to comm itorfacilitatethe com mission of

     suchoffense,pursuanttoTitle11,United StatesCode,Section 853(a)(1)-(2).
                   The defendant know ingly and voluntarily agrees to w aive his right to a

     hearing,ptlrsuantto FederalRuleofCriminalPrcyedure32.2(b)(1)(A),to determinethe
     am ount of the Forfeiture M oney Judgm ent.Furtherm ore,the defendant know ingly and

     voluntarily agreesthathe shallnot,in ally m anner,actin opposition to the United Statesin

     seeking entry and fullsatisfaction oftheForfeittlre M oney Judgm ent.
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 7 of 11




            13.    The defendant lcnowingly and voluntarily agrees to waive the following

    rights w ith respectto the entry ofthe Forfeittlre M oney Judgm entagainsthim :

                   a.      A 11constitutional,legal,and equitable defensesto such forfeittlre;

                   b.      Any constitutionalorstatutory doublejeopirdy defense orclaim .
    regarding such forfeiture;

                   c.      Any claim ordefenseto such forfeiturebroughtorraised underthe

     Eighth Am endm entto the United StatesConstitution,including,butnotlim ited to,any

     claim ordefense ofexcessive fine;and

                   d.      A ny right he m ay have to 'an appeal of any resulting order of

     forfeittlreregarding thePersonalProperty and/ortheForfeitureM oney Judgm ent.

            14.    The defendantknow ingly and voltmtarily agreesand tm derstandsthatentry

     ofthe ForfeitureM oney Judgmentagreed upon herein shallnotbetreated assatisfaction

     (eitherpartialorfull)ofany assessment,fine,restitution,costofimprisonment,orany
     otherpenalty thatthe Courtm ay im pose upon the defendantin addition to the forfeiture.

     ThedefendantalsoagreestoassistthisOfticeinallproceedings,administrativeorjudicial,
     involving forfeittlre to the U nited States of any property,including substitute property,

     regardlessofitsnatureorfonn,realorpersonal,which thedefendantorothersknown to

     the defendant,have acctlm ulated as a result of illegal activities. The assistance shall

     include:identitkation ofany property subjectto forfeiture,agreementto the entry ofan
     orderenjoining the transferorencumbrance ofsuch property,and the transferofsuch
     property to the U nited States by delivery to this Office upon this O ffice's request,any

     necessary and appropriate docum entation,including consentsto forfeitttre and quitclaim

     deeds,to delivergood and m afketable title to such property.
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 8 of 11




                   In furtheranceofthecollection oftheForfeitlzreM oney Judgm entand/ora

     restitutionjudgment,thedefendantagreestothefollowing:
                   a.      The defendant agrees to m ake full and accurate disclosure of his

     tinancialaffairs to thisO ftk e and Probation. Specitically,the defendantagreesthatupon

     signing ofthis Plea A greem ent,defendantshallsubm ita com pleted FinancialD isclosure

     Statem entand shallfully disclose and identify a11assetsin w hich he hasany interestand/or

     overwhich the defendantexercisescontrol,directly orindlrectly,including thoseheld by

     a spouse,nom inee,or otherthird party. The defendant agreesto provide,in a tim ely
     m anner,a1lfinancialinform ationrequestedbythisOffkeand Probation,and uponrequest,

     to m eet in person to identify assets/m onies which can be used to satisfy the Forfeitlzre

     M oney Judgmentand/ortherestitution judgment. In addition,the defendantexpressly
     authorizesthis Officeto obtain a creditreport.

                   b.      The defendantagreesthathe willnotsell,hide,waste,encumber,

     destroy,orotherwise devalue any assettmtilthe Forfeittlre M oney Judgm entand/orhis

     restitution judgment is paid in fullwithoutprior approval ofthe government. The
     defendantshallalso identify anytransferofassetsvalued in excessof$5,000 sincethedate
     of his indictm ent or w hen he becam e aw are of the crim inal investigation,including the

     identity oftheasset,thevalueoftheasset,theidentity ofthethirdparty towhom theasset

     w astransferred,and the currentlocation ofthe asset.

                           The defendantagreesto cooperate ftzlly in the investigation and the

     identification of assets to be applied tow ard forfeitlzre and/or restitution. The defendant

     agreesthatproviding false or incom plete inform ation abouthis financialassets,orhiding,

     selling,transferring ordevaluing assetsand/orfailingto cooperate fully in the investigation


                                                  8
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 9 of 11




     andidentificationofassetsmay beusedasabasisfor:1)separateprosecution,including,
     underTitle18,United StatesCode,Section 1001,
                                                'or2)recommendation ofadenialofa
     reductiön for acceptance of responsibility ptlrsuant to Sentencing Guidelines Section

     3E I.I.

                              The defendant further agrees to liquidate assets,or com plete any

     othertaskswhich resultin im mediatepaymentoftheForfeiture M oney Judgm entand/or

     therestitmionjudgmentin111,orfullpaymentintheshortestamountoftime,asrequested
     by the O ffice.

                              The defendant shallnotify,w ithin 30 days,the Clerk ofthe Court

     and the Oftice of:(1)any changeofnnme,residence,ormailing address,and (2)any
     m aterialchange in econom ic circllm stances that affects the ability to pay the Forfeittlre

     M oney Judgm entand/orrrstitution.

               16.     The defendantis aw are thatTitle 28,U nited States Code,Section 1291 and

     Title 18,United States Code,Section 3742 afford the defendantthe rightto appealthe

     sentenceimposed inthiscase.Acknowledgingthis,in exchangeforthetmdertakingsmade

     by the governm entin thisplea agreem ent,the defendanthereby waivesal1rightsconferred

     by Sections1291and3742toappealany sentenceimposed,including anyrestitution order,

     orto appealthe mnnnerin which the sentencewasimposed,unlessthe sentence exceeds
                                                                          .




     the m axim um perm itted by statute or is the result of all upw ard departtlre or upw ard

     variance from the Sentencing G uidelines range that the Courtestablishes at sentencing.

     The defendant further understands that nothing in this plea agreem ent shall affect the

     governm ent's right and/or duty to appeal as set forth in Title 18, U nited States Code,

     Section 3742(1$ and Title 28,United States Code,Section 1291. However,if the
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 10 of 11




     governmentappealsthedefendant'ssentencepursuanttoSections374209 and 1291,the
     defendahtshallbe released from the above w aiverofthe rightto appealhis sentence.

            The defendantfurtherhereby w aivesa1lrightsconferred by Title 28,U nited States

     Code,Section 1291to assertany claim that(1)the statutets)to which thedefendantis
     pleadingguiltyis/aretmconstitutional;and/or(2)theadmittedconduct.
                                                                     doesnotfallwithin
     thescopeofthestatutets)ofconviction.
            By signing this agreem ent,the defendantacknow ledges thathe has discussed the

     appealw aiver set forth in this plea agreem ent with defendant's attom ey. The defendant

     further agrees, together w ith the govem m ent,to request that the district courtenter a

     specificfindingthatthedefendant'swaiverofhisrightto appealthesentencetobeimposed

     in thiscasewasknowing and voluntary.

            17.    The defendantisaw are thatthe sentencehasnotyetbeen determ ined by the

     Court. The defendantalso is aw are thatany estim ate ofthe probable sentencing range or

     sentencethatthedefendantmay receive,whetherthatestim atecom esfrom thedefendant's

     attorney,the governm ent,orProbation,isa prediction,nota prom ise,and isnotbinding

     on the governm ent,Probation,orthe Court. The defendant tm derstands furtherthat any

     recom m endation that the governm ent m akes to the Cotll't as to sentencing, w hether

     pursuantto thispleaagreem entorotherw ise,isnotbinding on theCourtand the Courtm ay

     disregard the recom m endation in its entirety.      The defendant understands and

     acknow ledges,as previously acknow ledged above,thatthe defendant m ay notw ithdraw

     hisguilty plea based upon the Court'sdecision notto accepta sentencing recom m endation

     madeby thedefendant,the government,orarecommendation madejointly by both the
      defendantand the governm ent.


                                               10
Case 9:20-cr-80048-WPD Document 32 Entered on FLSD Docket 05/18/2021 Page 11 of 11




               18.   Thisplea agreem entistheentireagreem entandunderstanding between the

      governm entand the defendant.There are no other agreem ents,prom ises,representations,

      orunderstandings.

                                                   JU AN A N TON IO G ON ZALEZ
                                                   ACTW G UNITED STATES ATTORNEY

                                                   GU STA V W .EY LER
                                                   DIRECTO R
                                                   CON SU M ER PR OTECTION B RAN CH

               N      .                                   w          e''
                                                                     ,
     Date: b l            Z 'o'
                              & ! By:                 /          z
                                                   ALISTAIR      A 2R
                                                   TrialAttorney
                                                   Consum erProtection Branch
                                                   U .S.D epartm entofJustice
                                               '



                                                                             e
                                                          )
     bate:51-
            1172l'                By:
                                                   TH OM A S J.       A
                                                   A ttorney forD efendant



     Date:f-
           -l9-Ry
           .                      By'
                                    .                STIN S 1TH
                                                   Defendant




                                               11
